52 F.3d 316
2 Wage & Hour Cas.2d (BNA) 1152
Robert B. Reich, Secretary of Labor, U.S. Department of Laborv.PTC Career Institute of Pennsylvania, Inc., PTC CarrerInstitute of Chicago, Inc., PTC Carrer Institute of NewJersey, Inc., PTC Career Institute of Baltimore, Inc., PTCCareer Institute of Washington, Inc., Richard Friedberg,Miryam Friedberg, William Mishkin, Michael Friedberg, Ari Friedberg
NO. 94-1833
United States Court of Appeals,Third Circuit.
Mar 21, 1995

Appeal From:  E.D.Pa., No. 94-00647,
Padova, J.


1
AFFIRMED.